41 N.Y.2d 1086 (1977)
Ellen F. Cohen, as Administratrix of The Estate of Alan D. Cohen, Deceased, Appellant,
v.
State of New York, Respondent. (Claim No. 57074.)
Court of Appeals of the State of New York.
Argued March 31, 1977.
Decided May 5, 1977.
Bernard Meyerson and Aaron J. Broder for appellant.
Joseph E. Magnotti and John S. Zachary for respondent.
Concur: Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and COOKE.
Order affirmed, with costs (see Cohen and Karger, Powers of the New York Court of Appeals [rev ed], pp 588-590; cf. Scarnato v State of New York, 298 N.Y. 376).